DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the RCE filed on 22 December 2020.
2.  Claims 1-3, 5-12, 15, 17, 18 and 20-23 are pending in the application.
3.  Claims 1-3, 5-12, 15, 17, 18 and 20-23 have been allowed.
4.  Claims 4, 13, 14, 16 and 19 have been cancelled.
Continued Examination Under 37 CFR 1.114
5.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2020 has been entered.
 Allowable Subject Matter
6.  Claims 1-3, 5-12, 15, 17, 18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant’s arguments filed on 02 December 2020 have been deemed persuasive.  Specifically, the prior art does not disclose, teach or fairly suggest the features of the claimed secret value that is required to have a first secret and a second secret. The prior art does not disclose, teach or fairly suggest that first and second encrypted values of the first and second secrets, respectively, are computed by the host with first and second keys, respectively. Further, the prior art does not disclose, teach or fairly suggest the feature of the operation used by the value holder to compute the computed encrypted value from the first encrypted value includes multiplication, logical AND, addition, or logical XOR of the first and second secrets.  The prior art does not disclose, teach or fairly suggest the feature of that same operation which uses the first and second secrets is also used by the key holder to compute the computed key from the first key.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
7.  The following references have been considered relevant by the examiner:
A.  Jueneman et al US 2008/0263363 A1 directed to a portable encryption device with logon access controlled by an encryption key, with an on board cryptographic processor for reconstituting the encryption key from a plurality of secrets generated by a secret sharing algorithm [abstract].
B.  Kruglick US 2015/0349953 A1 directed to shared secret generation between a server and a client using cached data [abstract].
C.  Hautier et al US 2015/0270962 A1 directed to the domain of smart chard chip personalization during which unique secrets and application code are embedded [0001].
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492